We agree with the Supreme Court that the plaintiffs in Ac*555tion No. 1 stated a valid cause of action to recover damages for malicious prosecution (see, Chappelle v Gross, 26 AD2d 340). We also agree with the dismissal of the cause of action sounding in malicious prosecution in Action No. 2 because there was no interference with the person or property of the plaintiffs, or the limited partnership of which the plaintiffs were members, in that action (see, Realty by Frank Kay v Majestic Farms Supply, 160 AD2d 789; Belsky v Lowenthal, 62 AD2d 319, 321).
Further, in both Actions No. 1 and 2, the causes of action to recover damages for abuse of process were properly dismissed because the notice of pendency filed in a prior action commenced by Kenneth J. Tedaldi was not used in a perverted manner (see, Andesco, Inc. v Page, 137 AD2d 349; Berman v Silver, Forrester & Schisano, 156 AD2d 624; Raved v Raved, 105 AD2d 735), and the causes of action alleging prima facie tort were also properly dismissed because Tedaldi was not solely motivated by disinterested malevolence in the prior action (see, Burns Jackson Miller Summit & Spitzer v Lindner, 59 NY2d 314, 332; Molinoff v Sassower, 99 AD2d 528, 529; see also, Curiano v Suozzi, 63 NY2d 113, 117).
Finally, the causes of action alleging tortious interference with contractual relations in Action No. 2 were properly dismissed (see, NBT Bancorp v Fleet/ Norstar Fin. Group, 87 NY2d 614).
We have reviewed all of the parties’ remaining contentions and find them to be without merit. Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.